DETAILED ACTION
Status of Claims
Claims 1-20 are pending.  Objections and rejection are recited below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application filed 08 April 2021 claims foreign priority to Japanese Application 2020-094437, filed 29 May 2020.
Claim Interpretation
Regarding claims 1-20, it is not clear to the Examiner what the term “points” means to convey.  As best as can be determined, the term appears to means units of electronic currency.  For purposes of examination, the term will be interpreted accordingly.
Regarding claims 1-20, clauses such as “to calculate exchangeable points” in claims 2, 9 and 16 are merely statements of intended use which do not affect the method step of “compar[ing] points given to the first user with points given to the second user”.  Similar phrasing will be interpreted accordingly.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
Claim Objections
Claims 1-20 are objected to because the claims are structured such that it is hard to determine what Applicant is claiming as his invention. Terms such as “a processor comprising hardware” seem to be a translation for a foreign text.  
Regarding claims 1-20, citing claims 2, 9 and 16, the representative limitation:
wherein when exchanging points between the first user and the second user,
does not add anything to the method step of “compar[ing] points given to the first user with points given to the second user to calculate exchangeable points”.  Accordingly, “when exchanging points between the first user and the second user” will be considered not further limiting. Correction is required.
If the Applicant wishes to claim a method, he should use words similar to: 
“A method of exchanging electronic money, the method comprising:
comparing, by a processor, points given to a first user with points given to a second user;
calculating, by the processor, exchange amount of points from the first user to the second user;
…(other method steps).”
 
If the Applicant wishes to claim a system, he should use words similar to: 
“A system for exchanging electronic money comprising:
a processor, the processor performing the method steps of:
comparing points given to a first user with points given to a second user; 
calculating exchange amount of points from the first user to the second user;
… (other method steps)”	

If the Applicant wishes to claim a computer readable medium, he should use words similar to: 
“A non-transitory computer-readable storage medium having instructions stored thereon that, when executed on a processor, perform the method steps of: 
comparing points given to a first user with points given to a second user; 
calculating exchange amount of points from the first user to the second user;
… (other method steps)”	

Correction is required.
Regarding claims 1, 8 and 15, the term “given” as in “points given to the first user” is vague and indefinite in that it is not clear what the metes and bounds of the word “given” are.  Perhaps it related to the source of the points; perhaps it is related to points exchanged in a particular settlement method.  For purposes of examination, the term “given” will be interpreted as not further limiting.  See related § 112(b) rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Citing independent claim 1:
1. A server comprising 
a processor comprising hardware, the processor being configured to, regarding points given to users for each of a plurality of different settlement methods using electronic money, exchange points given to a first user for each of the plurality of different settlement methods with points given to a second user for each of the plurality of different settlement methods.  
Neither the claim nor the  specification provide an algorithm or steps/procedure taken to perform the function of the plurality of different settlement methods.  The specification must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (MPEP 2161.01)
Regarding claims 7, 14 and 20, representative limitation states:
wherein when calculating exchangeable points, in a case where points with a usage condition are exchanged with normal points, the processor is configured to exchange normal points that are less than the points with the usage condition.  
However, Applicant's specification does not describe “usage conditions” in enough detail to determine how they affect the claim.  Para [0055] of US Pub. 20210374694 A1 of the Applicant’s specification recites:
[0055] In addition, points to be exchanged may be points with usage conditions such as time-limited points. In this case, the wallet server 10 may perform point exchange to exchange time-limited points with time-limited points.
However, it is not clear how usage conditions are related to time-limited points.   As per MPEP:
MPEP 2163 Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, "Written Description" Requirement [R-10.2019]
35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the "specification shall contain a written description of the invention ...." This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991); see also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing the history and purpose of the written description requirement); In re Curtis, 354 F.3d 1347, 1357, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) ("conclusive evidence of a claim’s enablement is not equally conclusive of that claim’s satisfactory written description"). The written description requirement has several policy objectives. "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 8 and 15, the term “given” as in “points given to the first user” is vague and indefinite in that it is not clear what the metes and bounds of the word “given” are.  Perhaps it related to the source of the points; perhaps it is related to points exchanged in a particular settlement method.  For purposes of examination, the term “given” will be interpreted as not further limiting.  Correction is requested.
Regarding claims 6, 7, 13, 14 and 20, the term “normal” as in “normal points” is a relative term which renders the claim indefinite.  The term "normal points " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For the purposes of examination, the term "normal" will be interpreted to be not further limiting.  Appropriate correction is required.
Claims 7, 14 and 20,in  the representative limitation:
wherein when calculating exchangeable points, in a case where points with a usage condition are exchanged with normal points, the processor is configured to exchange normal points that are less than the points with the usage condition.  
It is not clear how “usage conditions” can be exchanged for points,  In view of Applicant’s specification, it appears that usage condition is related to putting a time limit on point usage.  Perhaps the Applicant means to claim:
wherein points are exchanged for points with a time limit.
However, that is not evident.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 2-7, 9-14 and 16-20 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a system, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-7 are directed to a system for exchanging electronic money between users which is a judicial exception of managing personal interactions between people which is a method of organizing human activity.
Claim 1 recites, in part, a system for performing the steps of:
exchanging points between a first user and a second user using one of a plurality of different settlement method.
which describes the judicial exception of the method of organizing human activity.
Terms such as “electronic” as in “using electronic money” are merely a description of data and do not impose any meaningful limit on the computer implementation of the abstract idea.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional element  is a processor comprising hardware.
These additional element is recited at a high level of generality and are recited as performing generic computer functions -  i.e. ‘configured to perform steps” -  used in computer applications.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Similar reasoning and rationale applies to the system claim 8-15 and the non-transitory computer-readable recording medium claims 15-20 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 2-7 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 2-7 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the method of organizing human activity in the independent claim. The claims indicate functions such as comparing and calculating , which not improve another technology or technical field nor the functioning of the computer itself
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claims 15-20  otherwise styled as a non-transitory computer-readable recording medium, would be subject to the same analysis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ta (US Pub. No. 20200279249 A1).
Regarding claim 1 and 15, Ta teaches  blockchain-based exchange platform that facilitates fiat-currency transactions with third-party retailers (e.g., retailers outside of the platform) using blockchain-based digital currency (e.g., cryptocurrency) [0014].  He teaches:
a processor comprising hardware – [0143],the processor being configured to, 
regarding points given to users for each of a plurality of different settlement methods using electronic money – [0032]-[0041], exchange points given to a first user for each of the plurality of different settlement methods with points given to a second user for each of the plurality of different settlement methods – [0130] “a plurality of cryptocurrency payment methods”.
Regarding claims 2 and 16, Ta teaches comparing points given to the first user with points given to the second user  - [0014], [0042] -  to calculate exchangeable points – (not further limiting, interned use).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 15 are also  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nezu et al (US Pub. No. 20130060682 A1).
Regarding claim 1 and 15, Nezu teaches a settlement apparatus connected to each of a terminal, used by a user, and a business operator site connected to the terminal, used by the user, to manage a payment system (payment means or method of payment) and to settle accounts [0011].  The apparatus includes: an account management storage unit that receives and stores necessary information to settle accounts by using the payment system; an account management function unit that ties and manages the received information and the payment system using the information for each of the users; and a settlement management function unit that, when settlement processing of a certain user is requested from the business operator site, identifies the payment systems that can be used by the certain user by using the account management function unit and performs the settlement processing by using the necessary information tied to the payment system selected by the certain user from among the identified payment systems, the settlement processing being performed by the selected payment system [0011]-[0013].  He teaches:
a processor comprising hardware – [0014], [0016], [0055], [0062], [0090], [0092], and [0102],the processor being configured to, 
regarding points given to users for each of a plurality of different settlement methods using electronic money – [0063], [0072], [0074], [0075], and [0087], exchange points given to a first user for each of the plurality of different settlement methods with points given to a second user for each of the plurality of different settlement methods – [0017], [0020], [0131] “settlement apparatus 200 being used to move electronic money between accounts”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki (US Pub. No. 20170091743 A1 ) in view of Saeki et al (US Pub. No. 20210319413 A1).
Regarding claim 1 and 15, Shimazaki teaches a checkout system capable of performing collective settlement with respect to a plurality of transactions, an accounting machine of the checkout system, and a control program [0016].  He teaches:
a processor comprising hardware, the processor being configured to, 
regarding points given to users for each of a plurality of different settlement methods using electronic money, exchange points given to a first user for each of the plurality of different settlement methods with points given to a second user for each of the plurality of different settlement methods – [0018], [0071] and [0083].
Shimazaki does not explicitly disclose:
exchange points given to a first user for each of the plurality of different settlement methods with points given to a second user (emphasis added).
However, Saeki teaches a ticketing system (and related method) including a terminal device, a point management device that manages user points, and a ticket management device [0008] and [0011].  The system is characterized in that the ticket management device includes an issuing unit that issues tickets to which a number of points associated to points of a first user are allotted, an output unit that outputs an identification code based on the tickets, a receiving unit that receives user information and the identification code from the terminal device [Id.].  He teaches transferring points between users (between wallets) by utilizing a virtual electronic ticket (a ticket) of the system [0045]. A first user exchanges points and a ticket, and issues a ticket.  When a second user uses the ticket, a wallet point balance of the second user increases by an amount of points equivalent to the ticket [Id].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shimazaki’s disclosure to include exchanging points between a first user and a second user as taught by Saeki because it allows for easy and flexible transfer of points between users utilizing a system, such as a producer and a customer, by utilizing a ticket [sic] - Saeki [0007]. 
Regarding claims 2 and 16, Shimazaki teaches comparing points given to the first user with points given to the second user - [0091] and [0092] -  to calculate exchangeable points – (not further limiting, interned use).
Regarding claims 3 and 17, Shimazaki teaches comparing number of points possessed by the first user with number of points possessed by the second user for each of the plurality of different settlement methods – [0094] and [0095].
Regarding claims 4 and 18, Shimazaki teaches:
the points include first points given for a first settlement method out of the settlement methods and second points given for a second settlement method out of the settlement methods – [0083]. 
Shimazaki does not explicitly disclose:
adding number of points corresponding to the first points of the first user to be exchanged to the first points of the second user, subtracting the added number of points from the second points of the second user, and adding the subtracted number of points to the second points of the first user.
However, Saeki teaches the ticket management device identifying a ticket from a received token, subtracting the number of points allotted to the identified ticket from the points of the first user, adding the number of points allotted to the identified ticket to points of the second user, and deletes the identified ticket from issued tickets [0009].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shimazaki’s disclosure to include subtracting the number of points allotted to the identified ticket from the points of the first user, and adding the number of points allotted to the identified ticket to points of the second user as taught by Saeki because since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 6, Shimazaki does not explicitly disclose:
when calculating exchangeable points, in a case where normal points are exchanged with normal points, exchanging same number of points as number of points specified by a point exchange request.
However, Saeki teaches points in the ticket wallet of a third user increasing by a number of points equivalent to the points subtracted from the ticket wallet of a fourth user [0137].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shimazaki’s disclosure to include increasing the points in the wallet of one user equivalent to the points subtracted from the wallet of another user as taught by Saeki because one would have recognized that exchanging equivalent “sums” between users is old and well known in the art of exchanging money. 
Claims 5, 8-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki in view of Saeki, in further view of Kobayashi (US Pub. No. 20130030984 A1).
Regarding claims 5, 12 and 19, neither Shimazaki nor Saeki explicitly discloses:
in a case where a point exchange request specifies a destination for giving points by an exchange to be one of the settlement methods and includes selection of points as exchange source from a plurality of settlement methods, and
exchanging a sum of points selected as the exchange source between the first user and the second user.
However, Kobayashi teaches credit card usage management system which includes means for receiving a designation of the settlement method for each of pieces of statement data identified by an identification means [0007].  He teaches an immediate settlement requesting section grouping the usage statement data for each designated settlement method, and assigning a settlement processing ID for identifying immediate settlement processing using each settlement method to each group [0089]. He teaches identifying the settlement processing server  for managing an account and transmitting a settlement request to the identified settlement processing server. The settlement request includes a transfer source and a transfer destination [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shimazaki’s disclosure to include a settlement request which includes a transfer source and a transfer destination as taught by Kobayashi because since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 8, the combination of Shimazaki, Saeki and Kobayashi teaches:
a user terminal comprising a first processor comprising hardware, the user terminal being used by a first user; and
a server comprising a second processor comprising hardware, wherein the first processor is configured to:
 transmit, to the server, a point exchange request regarding points given to users for each of a plurality of different settlement methods using electronic money, and
the second processor is configured to 
exchange, in response to the point exchange request, points given to the first user for each of the plurality of different settlement methods with points given to the second user for each of the plurality of different settlement methods.
as discussed in the rejection of claim 5.  Accordingly, this claim is rejected for the same reasons.
Regarding claim 9, Shimazaki teaches comparing points given to the first user with points given to the second user - [0091] and [0092] -  to calculate exchangeable points – (not further limiting, interned use).
Regarding claim 10, Shimazaki teaches comparing number of points possessed by the first user with number of points possessed by the second user for each of the plurality of different settlement methods – [0094] and [0095].
Regarding claim 11, Shimazaki teaches:
the points include first points given for a first settlement method out of the settlement methods and second points given for a second settlement method out of the settlement methods – [0083]. 
Shimazaki does not explicitly disclose:
adding number of points corresponding to the first points of the first user to be exchanged to the first points of the second user, subtracting the added number of points from the second points of the second user, and add the subtracted number of points to the second points of the first user.
However, Saeki teaches this as discussed in the rejection of claim 4.  Accordingly, this claim is rejected for the same reasons.
Regarding claim 13, Shimazaki does not explicitly disclose:
when calculating exchangeable points, in a case where normal points are exchanged with normal points, exchanging same number of points as number of points specified by a point exchange request.
However, Saeki teaches this as discussed in the rejection of claim 6.  Accordingly, this claim is rejected for the same reasons. 
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki in view of Saeki, in further view of Hasegawa (US Pub. No. 20150006374 A1).
Regarding claims 7 and 20, neither Shimazaki nor Saeki explicitly discloses:
when calculating exchangeable points, in a case where points with a usage condition are exchanged with normal points, exchanging normal points that are less than the points with the usage condition.
However, Hasegawa teaches an information processing apparatus which includes: a determining unit that determines whether a user who uses a paid service, a charge for which is to be paid by a specific payment method, is able to pay the charge for the service by the specific payment method; and a transmitting unit that, in the case where the determining unit determines that the user is unable to pay the charge, transmits a request data indicating a content of the request to a requested user who is requested to pay the charge for the service [0003].  He teaches repaying advance money using points that may be utilized as electronic money that is available only for a limited period of time [0109].  Examiner interprets points available for a limited time period as indicative of Applicant’s usage condition (as discussed in Para [0055] of US Pub. 20210374694 A1 of the Applicant’s specification).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shimazaki’s disclosure to include electronic money that is available only for a limited period of time as taught by Hasegawa because since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki in view of Saeki, in further view of Kobayashi, and in further view of Hasegawa (US Pub. No. 20150006374 A1).
Regarding claim 14, neither Shimazaki, Saeki nor Kobayashi explicitly discloses:
when calculating exchangeable points, in a case where points with a usage condition are exchanged with normal points, exchanging normal points that are less than the points with the usage condition.
However, Hasegawa teaches this as discussed in the rejection of claim 7.  Accordingly, this claim is rejected for the same reasons. 
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Chen et al:  “INTERNET-BASED CURRENCY EXCHANGE AND SETTLEMENT METHOD AND SYSTEM”, (US Pub. No. 20180225757 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692